 Case 3:20-cv-00541-BJD-JBT Document 1 Filed 06/01/20 Page 1 of 12 PageID 1




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION

                                           CASE NO.:
AUDREY TAYLOR,

             Plaintiff,
vs.

WAL-MART STORES EAST, L.P.

             Defendant.
                                                 /

           WAL-MART STORES EAST, L.P.’ S NOTICE OF REMOVAL

      Defendant, WAL-MART STORES EAST, L.P., (“WAL-MART”), by and

through the undersigned counsel, and pursuant to 28 U.S.C. §§ 1332, 1441 and

1446(b)(3), and Rule 81(c) of the Federal Rules of Civil Procedure, hereby removes

to this Court the action filed in the 4th Judicial Circuit Court in and for Duval

County, Florida, Case No. 2020-CA-001549, with full reservation of rights,

exceptions and defenses, and in support thereof states:

                              I. FACTUAL BACKGROUND

      1.     On March 5, 2020, Plaintiff commenced this action by filing a

Complaint against Wal-Mart Stores East, L.P., in the 4th Judicial Circuit Court in

and for Duval County, Florida. See Pl.’s Compl., attached as Ex. “A.”

      2.     The initial Complaint was served on Wal-Mart on March 17, 2020. See

Civil Action Summons attached as Ex. “B.”

      3.     Plaintiff is a resident of Duval County, Florida. See Plaintiff’s

Complaint attached as Ex. “A” at ¶ 2.



                     150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                             TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
 Case 3:20-cv-00541-BJD-JBT Document 1 Filed 06/01/20 Page 2 of 12 PageID 2




       4.     As fully discussed in detail below, Wal-Mart is a Delaware limited

partnership whose principal place of business is Bentonville, Arkansas.

       5.     Plaintiff alleges a claim for negligence against Wal-Mart as a result of

injuries she allegedly sustained on July 8, 2019, when she allegedly slipped and fell

on a liquid substance of the Wal-Mart store located at 13227 City Square Drive,

Jacksonville, Florida 32218. See Ex. “B” at ¶¶ 4-6, 11.

       6.     Plaintiff alleges Wal-Mart negligently breached its duties owed to her

by, inter alia, failing to maintain its premises in a reasonably safe condition and to

warn of perils that Plaintiff could not have discovered. See Ex. “B” at ¶ 10.

       7.     On April 16, 2020, Wal-Mart propounded its Request for Admissions to

Plaintiff. See Ex. “C”.

       8.     On May 18, 2020, Plaintiff filed her Responses to Wal-Mart’s Request

for Admissions and admitted that she is seeking damages in excess of $75,000.00.

See Ex. “D” at No. 15 & 16.

       9.     Plaintiff’s Complaint is therefore removable based on diversity of

citizenship of the parties, and because the claimed amount in controversy is in

excess of $75,000.00 exclusive of interest, attorney’s fees, and costs.

       10.    Venue exists in the United States District Court for the Middle District

of Florida (Jacksonville Division), because the 4th Judicial Circuit Court in and for

Duval County is located in the Jacksonville Division of counties served by the

Middle District of Florida, which is located within the United States District Court

for the Middle District of Florida.


                                                    2

                      150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                              TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
 Case 3:20-cv-00541-BJD-JBT Document 1 Filed 06/01/20 Page 3 of 12 PageID 3




      11.    Wal-Mart attaches hereto and makes a part of this notice a copy of the

process, pleadings, and other papers filed in the 4th Judicial Circuit of the State of

Florida in and for Duval County together with a docket sheet from the Clerk of the

Court. See attached as Composite Ex. “E.”

      12.    Wal-Mart reserves the right to raise all defenses and objections in this

action after the action is removed to this Court.

                                 II. REMOVAL IS TIMELY

      13.    On May 18, 2020, Plaintiff served Wal-Mart with her Response to

Request for Admissions admitting that damages in this case exceed $75,000.00. See

Ex. “D” at No. 15 & 16.

      14.    Plaintiff’s Responses to Wal-Mart’s Request for Admissions are the

first paper from which Wal-Mart ascertained that the instant case is removable

based on diversity jurisdiction as Plaintiff admitted that the amount in controversy

exceeds $75,000.00. See Id.

      15.    28 U.S.C. § 1446(b)(3) authorizes Wal-Mart to remove the instant case

within thirty days after receipt by Wal-Mart, “through service or otherwise, of a

copy of an amended pleading, motion, order or other paper from which it may first

be ascertained that the case is one which is or has become removable.” (emphasis

added).

      16.    Responses to request for admissions constitute “other paper” under §

1446(b). See Lowery v. Alabama Power Co., 483 F.3d 1184, 1213, n. 61 (11th Cir.

2007); Wilson v. General Motors Corp., 888 F.2d 779, 782 (11th Cir. 1989); Dukes v.


                                                   3

                     150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                             TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
 Case 3:20-cv-00541-BJD-JBT Document 1 Filed 06/01/20 Page 4 of 12 PageID 4




Wal-Mart, Inc., 2018 U.S. Dist. LEXIS 204199, at *8 (M.D. Ala. November 30,

2018); Rowe v. Swift Transp. Co. of Arizona, LLC, 2017 U.S. Dist. LEXIS 221679, at

*3 (M.D. Fla. December 21, 2017); Pugliese v. Tex. Roadhouse, Inc., 2017 U.S. Dist.

LEXIS 202879, at *4 (M.D. Fla. December 11, 2017); Murat v. Sam’s East, Inc.,

2017 U.S. Dist. LEXIS 13955, at *3 (S.D. Fla. January 23, 2017); Garden Terrace

Apts. No. 9 Ass’n v. W. Heritage Ins. Co., 2016 U.S. Dist. LEXIS 190994, at *5 (S.D.

Fla. February 11, 2016).

      17.     In accordance with 28 U.S.C. § 1446(b)(3), Wal-Mart files this Notice of

Removal within thirty days of the date that it received a copy of Plaintiff’s

Responses to Wal-Mart’s Request for Admissions, which was the paper that made it

clear that removal was appropriate. See Ex. “D” at No. 15 & 16. Thus, the instant

Notice of Removal is timely filed.

       III.    THERE IS COMPLETE DIVERSITY WITHIN THE PARTIES

      19.     Under 28 U.S.C. § 1332(a)(1), “[t]he district court shall have original

jurisdiction of all civil actions where the matter in controversy exceeds the sum or

value of $75,000.00, exclusive of interest and costs, and is between – citizens of

different States.”

      20.     “[D]iversity jurisdiction is determined at the time of filing the

complaint or, if the case has been removed, at the time of removal.” PTA-Fla, Inc. v.

ZTE USA, Inc., 844 F.3d 1299, 1306 (11th Cir. 2016) (citing Tillman v. R.J.

Reynolds Tobacco, 253 F.3d 1302, 1306 n.1 (11th Cir. 2001)).




                                                   4

                     150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                             TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
 Case 3:20-cv-00541-BJD-JBT Document 1 Filed 06/01/20 Page 5 of 12 PageID 5




      21.    This action satisfies the complete diversity of citizenship requirement

of 28 USC § 1332(a)(1).

   A. Citizenship of WAL-MART STORES EAST, L.P.

      22.    At the time of the alleged incident, and currently, Wal-Mart Stores

East, LP is a limited partnership which currently is, and was at the time of the

Complaint, a Delaware Limited Partnership with its principal place of business in

the State of Arkansas. See SunBiz Report attached as Ex. “F.”

      23.    WSE Management, LLC is the general partner and WSE Investment,

LLC is the limited partner of Wal-Mart Stores East, LP. These are the only

partners of Wal-Mart Stores East, LP.

      24.    WSE Management, LLC and WSE Investment, LLC were at the time

of filing the Complaint, and still are, Delaware limited liability companies.

      25.    The sole member of WSE Management, LLC and WSE Investment,

LLC is, and was at the time of filing the Complaint, Wal-Mart Stores East, LLC, an

Arkansas Limited Liability Company.

      26.    The sole member of Wal-Mart Stores East, LLC is, and was at the time

of filing the Complaint, Wal-Mart Stores, Inc.

      27.    Wal-Mart Stores Inc., is, and was at the time of filing the Complaint,

an incorporated entity under the laws of the State of Delaware.

      28.    Wal-Mart Stores Inc., at the time the Complaint was filed and

presently, incorporated in the State of Delaware.




                                                   5

                     150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                             TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
 Case 3:20-cv-00541-BJD-JBT Document 1 Filed 06/01/20 Page 6 of 12 PageID 6




        29.   The principal place of business for all of the above mentioned entities

(Wal-Mart Stores East, LP; WSE Management, LLC; WSE Investment, LLC; Wal-

Mart Stores East, LLC; and Wal-Mart Stores, Inc.) is, and was at the time of filing

the Complaint, Bentonville, Arkansas.

      B. Citizenship of The Plaintiff, AUDREY TAYLOR

        30.   Plaintiff, Audrey Taylor, was at all times material to this action a

resident of Duval County, Florida. See Ex. “A” at ¶ 2. Although Plaintiff’s Complaint

does not specifically state Plaintiff’s citizenship, “[i]t is well established that a

party’s residence is prima facie evidence of a party’s domicile,” and “[f]or purposes of

diversity jurisdiction, a party’s domicile is equivalent to his citizenship.” Katz v. J.C.

Penney Corp., 2009 WL 1532129, *3 (S.D.Fla.) (Cohn, J) (internal citations omitted).

        31.   Here, Plaintiff alleges she resides in Duval County, Florida. See Ex.

“A” at ¶ 2. Plaintiff’s Duval County, Florida residence is prima facie evidence of her

domicile, which is equivalent to citizenship for purposes of establishing diversity.

See Katz, 2009 WL 1532129 at *3.

                         IV. AMOUNT IN CONTROVERSY

        32.   The amount in controversy exceeds $75,000.00. See Ex. D at No. 15 &

16.

        33.   Although Plaintiff’s Complaint does not specify an amount in

controversy other than the state court $15,000.00 jurisdictional minimum,

Plaintiff’s Responses to Wal-Mart’s Request for Admissions [Id], evidences that




                                                   6

                     150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                             TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
    Case 3:20-cv-00541-BJD-JBT Document 1 Filed 06/01/20 Page 7 of 12 PageID 7




Plaintiff’s claimed damages exceed the jurisdictional minimum in this Court of

$75,000.00.

        34.   The well-established rule adopted by the Eleventh Circuit states that a

removing party can offer its own affidavits, declarations, or other documentation to

establish federal removal jurisdiction and there is no limitation on the type of

evidence that a defendant could offer once it timely files a notice of removal. See

Pretka v. Kolter City Plaza, II, Inc., 608 F.3d 759 (11th Cir. 2010) (discussing the

binding law in the Eleventh Circuit that a defendant may submit a wide range of

evidence in order to satisfy the jurisdictional requirements of removal) (emphasis

added); Williams v. Best Buy Co., Inc., 269 F.3d 1316, 1319 (11th Cir. 2001).

        35.   Where like here, the jurisdictional amount is not facially apparent on

the face of Plaintiff’s Complaint; the court will look to the notice of removal and any

accompanying documents relevant to the amount in controversy at the time the case

was removed. Pretka, 608 F.3d at 759; Williams, 269 F.3d at 1319; see also, Tapscott

v. MS Dealer Service Corp., 77 F.3d 1353, 1357 (11th Cir. 1996) 1 (discussing that

when a plaintiff makes “an unspecified demand for damages in state court, a

removing defendant must prove by a preponderance of the evidence that the

amount in controversy more likely than not exceeds the . . . jurisdictional

requirement).

        36.   Moreover, Eleventh Circuit precedent permits district courts to use

their judicial experience and common sense in determining whether the case stated


1Abrogated on other grounds by Cohen v. Office Depot, Inc., 204 F.3d 1069 (11th
Cir. 2000).
                                                   7

                     150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                             TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
 Case 3:20-cv-00541-BJD-JBT Document 1 Filed 06/01/20 Page 8 of 12 PageID 8




in a complaint meets federal jurisdictional requirements. Roe v. Michelin N. Am.,

Inc., 613 F.3d 1058, 1062 (11th Cir. 2010) (quoting Pretka, 608 F.3d at 754).

Furthermore, a removing defendant, is not required to prove the amount in

controversy beyond all doubt or to banish all uncertainty about it. See Pretka, 608

F.3d at 754. Thus, all that is required is that Wal-Mart show, by a preponderance of

the evidence, that the amount in controversy in the instant case exceeds $75,000.00.

Id. at 752.

      37.     Additionally, a district court may consider the complaint and any later

received paper from the plaintiff as well as the notice of removal and accompanying

documents when deciding upon a motion to remand. See Katz, 2009 WL 1532129 at

*4 (citing Lowery v. Alabama Power Co., 483 F.3d 1184, 1213-1214 (11th Cir. 2007)).

Also, “a district court may consider evidence outside of the removal petition if the

facts therein existed at the time of removal.” Id (citing Williams v. Best Buy Co., 269

F.3d 1316, 1320 (11th Cir. 2001) and Sierminski v. Transouth Financial Corp., 216

F.3d 945, 949 (11th Cir. 2000)).

      38.     Similarly, the Eleventh Circuit Court has held that responses to

discovery, deposition transcripts, and other documents can constitute and be

considered the “other paper” pursuant to, and required by, 28 U.S.C. § 1446(b)(3).

See Wilson v. General Motors Corp., 888 F.2d 779, 780 (11th Cir. 1989) (discussing

that plaintiff’s response to defendant’s requests for admissions was the “paper from

which it [was] first ascertained that the case [was] one which is or has become

removable” pursuant to 28 U.S.C. § 1446(b)(3)); Lowery v. Alabama Power Co., 483


                                                   8

                     150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                             TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
 Case 3:20-cv-00541-BJD-JBT Document 1 Filed 06/01/20 Page 9 of 12 PageID 9




F.3d 1213, n. 61 (noting that a number of documents have been judicially recognized

as such, including interrogatory responses).

      39.    Applying this principle, the Southern District of Florida has numerous

cases wherein removal was directly based on the plaintiff’s admission that the

amount in controversy exceeded $75,000.00. See Berman v. Target, 2015 U.S. Dist.

LEXIS 190144 (S.D. Fla. December 16, 2015); Monserrate v. Target Corp., 2014 U.S.

Dist. LEXIS 193068 (S.D. Fla. April 7, 2014); Bencosme v. Target Corp., 2013 U.D.

Dist. LEXIS 192025 (S.D. Fla. October 16, 2013); Wilson v. Target Corp., 2010 U.S.

Dist. LEXIS 96399 (S.D. Fla. September 14, 2010).

      40.    In Monserrate, the defendant relied on the plaintiff’s responses to its

request for admission and documents produced in response to its request for

production to establish the basis for removal. Monserrate, 2014 U.S. Dist. LEXIS

193068, at *2. The plaintiff’s discovery responses demonstrated that the amount in

controversy exceeded $75,000.00 and proved the diversity of citizenship between the

parties. Id. at * 8. The Monserrate court relied on the well-established concept that

28 U.S.C. § 1446(b) allows for the consideration of “other paper,” including discovery

responses, to determine whether removal is proper. Id.

      41.    Accordingly, this Court may look to Plaintiff’s discovery responses

when determining that the amount in controversy exceeds $75,000.00 for purposes

of removal based on diversity jurisdiction.

      42.    In this case, Plaintiff’s Responses to Wal-Mart’s Request for

Admissions and the allegations of the Complaint conclusively establish that the


                                                   9

                     150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                             TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 3:20-cv-00541-BJD-JBT Document 1 Filed 06/01/20 Page 10 of 12 PageID 10




amount in controversy exceeds the $75,000.00 jurisdictional threshold. See Ex. “A”

at ¶ 1; Ex. “D” at No. 15 & 16.

      43.    Similar to Monserrate, Plaintiff admits that she is seeking damages in

excess of $75,000.00. See Ex. “D” at No. 15 & 16. The Court has the authority to rely

on Plaintiff’s admission as proof that the jurisdictional limit has been met.

      44.    Based on the foregoing, Wal-Mart has established that Plaintiff’s

claimed damages in this case exceed $75,000.00 by Plaintiff’s own admission.

Additionally, Plaintiff’s Complaint, [See Ex. A” at ¶ 12], claims loss wages of an

unknown quantity, past medical expenses, and past and future pain and suffering

of an unknown quantity. See Wilson, 888 F.2d 779 at 780; Sibilia v. Makita Corp.,

782 F. Supp. 2d 1329, 1330–31 (M.D. Fla. 2010); Taylor v. Tractor Supply Co., 2014

WL 5473558, at *1–2 (M.D. Fla. 2014); Wilson, 2010 LEXIS 96399, at *4. As such,

removal is proper.

                                      V. CONCLUSION

      This action is removable pursuant to 28 U.S.C. §§ 1332, 1441 and 1446(b)(3)

because there exists complete diversity in this matter as the Plaintiff and Wal-Mart

are citizens of different states, and the amount in controversy exceeds $75,000.00

exclusive of interest, fees, and costs. Upon filing of this Notice of Removal, Wal-

Mart will promptly give written notice to Plaintiff and to the Clerk of the Circuit

Court for the 4th Judicial Circuit in and for Duval County, Florida.

      WHEREFORE, Defendant, Wal-Mart Stores Eat, L.P., respectfully requests

the Notice of Removal be accepted as good and sufficient as required by law, and


                                                  10

                     150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                             TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 3:20-cv-00541-BJD-JBT Document 1 Filed 06/01/20 Page 11 of 12 PageID 11




that the aforesaid action, case number Case No. Case No. 2020-CA-001549, be

removed to the United States District Court for the Middle District of Florida,

Jacksonville Division, and that this Court assume full and complete jurisdiction

thereof and issue all necessary orders and grant all general equitable relief to which

Wal-Mart is entitled.

          Dated: June 1, 2020

                                                 Respectfully submitted,

                                                 /s/ Patricia Concepcion
                                                 Jerry D. Hamilton
                                                 Florida Bar No. 970700
                                                 jhamilton@hamiltonmillerlaw.com
                                                 William H. Edwards
                                                 Florida Bar No. 43766
                                                 wedwards@hamiltonmillerlaw.com
                                                 Patricia Concepcion
                                                 Florida Bar No. 109058
                                                 pconcepcion@hamiltonmillerlaw.com
                                                 HAMILTON, MILLER & BIRTHISEL, LLP
                                                 Attorneys for Defendant
                                                 150 Southeast Second Avenue, Suite 1200
                                                 Miami, Florida 33131-2332
                                                 Telephone: 305-379-3686
                                                 Facsimile: 305-379-3690


                               CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on June 1, 2020, I electronically filed the foregoing
document with the Clerk of the Court using CM/ECF. I also certify that the foregoing
is being served this day on all counsel of record or pro se parties identified on the
following Service List in the manner specified, either via transmission of Notices of
Electronic Filing generated by CM/ECF or in some other authorized manner for those
counsel or parties who are not authorized to receive electronically notices of Electronic
Filing.
                                                          /s/ Patricia Concepcion
                                                          Patricia Concepcion
                                                    11

                       150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                               TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 3:20-cv-00541-BJD-JBT Document 1 Filed 06/01/20 Page 12 of 12 PageID 12




                                    SERVICE LIST

Corey J. Portnoy, Esq.
Morgan & Morgan, P.A.
76 South Laura Street
Suite 1100
Jacksonville, Florida 32202
Telephone: (904) 361-4441
Email: cportnoy@forthepeople.com
Attorneys for Plaintiff




                                               12

                  150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                          TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
